


Exhibit 10.85

 

AMENDED AND RESTATED LIMITED GUARANTY

 

AMENDED AND RESTATED LIMITED GUARANTY, dated as of March 15, 2012 (as amended,
supplemented, or otherwise modified from time to time, this “Guaranty”), made by
Gleacher & Company, Inc., a Delaware corporation (the “Guarantor”), in favor of
UBS Real Estate Securities Inc. (the “Buyer”).

 

RECITALS

 

Guarantor has previously provided the Buyer with a Limited Guaranty, dated as of
February 29, 2012 (the “Original Guaranty”) which it now wishes to amend and
restate in its entirety on the terms and conditions set forth herein.

 

Pursuant to the Master Repurchase Agreement, dated as of September 6, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), between ClearPoint Funding, Inc. (the “Seller”) and the Buyer, the
Buyer has agreed from time to time to enter into transactions in which the
Seller agrees to transfer to Buyer Mortgage Loans against the transfer of funds
by Buyer, with a simultaneous agreement by Buyer to transfer to Seller such
Mortgage Loans at a date certain or on demand, against the transfer of funds by
Seller.  Each such transaction shall be referred to herein as a “Transaction”. 
It is a condition precedent to the obligation of the Buyer to continue to enter
into Transactions under the Repurchase Agreement that the Guarantor shall have
executed and delivered this Guaranty to the Buyer.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce the Buyer
to enter into the Repurchase Agreement and to enter into Transactions
thereunder, the Guarantor hereby agrees with the Buyer, as follows:

 

1.              Defined Terms.

 

(a)         Unless otherwise defined herein, terms which are defined in the
Repurchase Agreement or in the Pricing Letter, dated as of September 6, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Pricing
Letter”) between the Seller and the Buyer, as applicable, and used herein are so
used as so defined.

 

(b)         For purposes of this Guaranty, “Aging One Margin Call” shall mean a
Margin Call to the extent triggered by a Purchased Mortgage Loan that is not a
Pre-Amendment Mortgage Loan becoming an Aged Post-Amendment Mortgage Loan and
remaining subject to a Transaction for a period from (but excluding) thirty (30)
days to (and including) sixty (60) days.

 

(c)          For purposes of this Guaranty, “Aging Two Margin Call” shall mean a
Margin Call to the extent triggered by a Purchased Mortgage Loan that is not a
Pre-Amendment Mortgage Loan becoming an Aged Post-Amendment Mortgage Loan and
remaining subject to a Transaction for a period from (but excluding) sixty (60)
days to (and including) ninety (90) days.

 

--------------------------------------------------------------------------------


 

(d)         For purposes of this Guaranty, “Obligations” shall mean (i) any
Margin Call made under the Repurchase Agreement with respect to any
Pre-Amendment Mortgage Loan, (ii) any Aging One Margin Call made under the
Repurchase Agreement with respect to any Aged Post-Amendment Mortgage Loan up to
five (5) percent of the lesser of (x) Market Value and (y) the outstanding
principal balance of the Purchased Mortgage Loan subject to such Aging One
Margin Call, which in either case arises under, or out of or in connection with
the Repurchase Agreement and any other Program Documents and any other document
made, delivered or given in connection therewith, (iii) any Aging Two Margin
Call made under the Repurchase Agreement with respect to any Aged Post-Amendment
Mortgage Loan, which, when taken together with any Aging One Margin Call on such
Purchased Mortgage Loan, shall not exceed an aggregate fifteen (15) percent of
the lesser of (x) Market Value and (y) the outstanding principal balance of the
Purchased Mortgage Loan subject to such Aging Two Margin Call, which in either
case arises under, or out of or in connection with the Repurchase Agreement and
any other Program Documents and any other document made, delivered or given in
connection therewith or (iv) any Margin Call made under the Repurchase Agreement
with respect to any Purchased Mortgage Loan, other than a Pre-Amendment Mortgage
Loan, remaining subject to a Transaction for greater than ninety (90) days.  For
the avoidance of doubt, the term “Obligations” as defined and used herein shall
apply solely to those Margin Calls made under the Repurchase Agreement related
to the aging of the related Purchased Mortgage Loans.

 

(e)          “Pre-Amendment Mortgage Loan” shall have the meaning ascribed to
such term in Amendment No. 4 to Pricing Letter between Buyer and Seller, dated
as of February 29, 2012 and “Aged Post-Amendment Mortgage Loan” shall have the
meaning ascribed to such term in Amendment No. 5 to Pricing Letter between Buyer
and Seller, dated as of March 15, 2012.

 

2.              Limited Guaranty.

 

(a)         The Guarantor hereby unconditionally and irrevocably guarantees to
the Buyer the prompt and complete payment by the Seller when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations on the
following conditions. If, as and to the extent that (i) Buyer has exercised its
rights under the Repurchase Agreement to require payment of the Obligations by
Seller and (ii) Seller has failed to pay such Obligations upon request by Buyer
(the conditions set forth in the preceding clauses (i) and (ii) and
collectively, a “Guaranty Triggering Event”), then, after 3 business days’ prior
notice, the Guarantor will promptly pay to Buyer such Obligations.

 

(b)         The Guarantor further agrees to pay any and all expenses (including,
without limitation, all fees and disbursements of counsel) which may be paid or
incurred by the Buyer in enforcing any rights with respect to, or collecting,
any or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, the Guarantor under this Guaranty.  This Guaranty shall
remain in full force and effect until both (i) the termination of the Repurchase
Agreement and (ii) the Obligations are paid in full, notwithstanding that from
time to time prior thereto the Seller may be free from any Obligations.

 

(c)          Guarantor agrees that whenever, at any time, or from time to time,
the Guarantor shall make any payment to the Buyer on account of the Guarantor’s
liability

 

2

--------------------------------------------------------------------------------


 

hereunder, the Guarantor will notify the Buyer in writing that such payment is
made under this Guaranty for such purpose.

 

3.              Right of Set-off.  Following the occurrence of a Guaranty
Triggering Event, the Buyer is hereby irrevocably authorized from time to time
with the concurrent notice from Buyer which shall be delivered using Buyer’s
reasonable good faith efforts, to set off and appropriate and apply any and all
monies and other property of the Guarantor, deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Buyer to or for the credit or the account of the Guarantor, or any
part thereof in such amounts as the Buyer may elect, on account of the
Obligations.  The Buyer shall use its reasonable good faith efforts to provide
prior written notice to the Guarantor of any such proposed set-off and the
application made by the Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the Buyer under this paragraph are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyer may
have.

 

4.              Subrogation.  Notwithstanding any payment or payments made by
the Guarantor hereunder or any set-off or application of funds of the Guarantor
by the Buyer, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Buyer against the Seller or any other guarantor or any collateral
security or guarantee or right of offset held by the Buyer for the payment of
the Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Seller or any other guarantor in respect
of payments made by the Guarantor hereunder, until all amounts owing to the
Buyer by the Seller on account of the Obligations are paid in full and the
Repurchase Agreement is terminated.  If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amounts shall be held by the
Guarantor in trust for the Buyer, segregated from other funds of the Guarantor,
and shall, forthwith upon receipt by the Guarantor, be turned over to the Buyer
in the exact form received by the Guarantor (duly indorsed by the Guarantor to
the Buyer, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Buyer may determine.

 

5.              Amendments, etc. with Respect to the Obligations.  Except as
otherwise set forth herein, Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against the Guarantor,
and without notice to or further assent by the Guarantor, any demand for payment
of any of the Obligations made by the Buyer may be rescinded by the Buyer, and
any of the Obligations continued, and the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Buyer, and the Repurchase
Agreement, and the other Program Documents and any other document in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Buyer may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Buyer for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released.  The Buyer shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for

 

3

--------------------------------------------------------------------------------


 

the Obligations or for this Guaranty or any property subject thereto.  Except as
otherwise set forth in Section 2 hereof, when making any demand hereunder
against the Guarantor, the Buyer may, but shall be under no obligation to, make
a similar demand on the Seller or any other guarantor, and any failure by the
Buyer to make any such demand or to collect any payments from the Seller or any
such other guarantor or any release of the Seller or such other guarantor shall
not relieve the Guarantor of its obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Buyer against the Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

 

6.              Guaranty Absolute and Unconditional.

 

(a)         Except as otherwise set forth in Section 2 hereof, Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Buyer upon this Guaranty
or acceptance of this Guaranty; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived in reliance upon this Guaranty; and all dealings
between the Seller or the Guarantor, on the one hand, and the Buyer, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guaranty. Except as otherwise set forth in Section 2
hereof, Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Seller or the Guarantor with
respect to the Obligations.  This Guaranty shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Repurchase Agreement, the other Program
Documents, any of the Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Buyer, (ii) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Seller against the Buyer, or (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Seller or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Seller for the Obligations, or of the Guarantor under
this Guaranty, in bankruptcy or in any other instance.  Except as otherwise set
forth in Section 2 hereof, when pursuing its rights and remedies hereunder
against the Guarantor, the Buyer may, but shall be under no obligation, to
pursue such rights and remedies that they may have against the Seller or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the Buyer to
pursue such other rights or remedies or to collect any payments from the Seller
or any such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the Seller
or any such other Person or any such collateral security, guarantee or right of
offset, shall not relieve the Guarantor of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Buyer against the Guarantor.  This Guaranty
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon the Guarantor and their successors and assigns
thereof, and shall inure to the benefit of the Buyer, and successors, indorsees,
transferees and assigns, until all the Obligations and the obligations of the
Guarantor under this Guaranty shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Repurchase
Agreement the Seller may be free from any Obligations.

 

4

--------------------------------------------------------------------------------


 

(b)         Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to the Buyer as follows:

 

(i)             Guarantor hereby waives any defense arising by reason of, and
any and all right to assert against the Buyer any claim or defense based upon,
an election of remedies by the Buyer which in any manner impairs, affects,
reduces, releases, destroys and/or extinguishes Guarantor’s subrogation rights,
rights to proceed against the Seller or any other guarantor for reimbursement or
contribution, and/or any other rights of the Guarantor to proceed against the
Seller, against any other guarantor, or against any other person or security.

 

(ii)          Guarantor is presently informed of the financial condition of the
Seller and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations.  The Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed of the Seller’s financial condition, the status of other
guarantors, if any, of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than the Buyer
for such information and will not rely upon the Buyer for any such information. 
Absent a written request for such information by the Guarantor to the Buyer,
Guarantor hereby waives its right, if any, to require the Buyer to disclose to
Guarantor any information which the Buyer may now or hereafter acquire
concerning such condition or circumstances including, but not limited to, the
release of or revocation by any other guarantor.

 

(iii)       Guarantor has independently reviewed the Repurchase Agreement and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guaranty to the
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any Liens or security
interests of any kind or nature granted by the Seller or any other guarantor to
the Buyer, now or at any time and from time to time in the future.

 

7.              Reinstatement.  This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Seller or any substantial part of its property, or otherwise, all as though such
payments had not been made.

 

8.              Payments.  Guarantor hereby agrees that the Obligations will be
paid to the Buyer without set-off or counterclaim in U.S. Dollars.

 

9.              Event of Default.  If an Event of Default under the Repurchase
Agreement shall have occurred and be continuing, the Guarantor agrees that, as
between the Guarantor and Buyer, the Obligations, to the extent that a Guaranty
Triggering Event has occurred with respect

 

5

--------------------------------------------------------------------------------


 

to such Obligations pursuant to the terms of Section 2 hereof, shall be due for
purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any such declaration as against
a Seller.

 

10.       Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.       Headings.  The paragraph headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

12.       No Waiver; Cumulative Remedies.  The Buyer shall not by any act
(except by a written instrument pursuant to paragraph 13 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of the Buyer, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Buyer of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Buyer would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.

 

13.       Waivers and Amendments; Successors and Assigns; Governing Law.  None
of the terms or provisions of this Guaranty may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the Guarantor
and the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer in a letter or agreement executed by the Buyer or by facsimile or
electronic transmission from the Buyer.  Buyer agrees that no amendment by the
Buyer of the Repurchase Agreement, any other Program Documents and any other
document made, delivered or given in connection therewith that affect or propose
or purport to modify the Obligations shall be effective without the prior
written consent of the Guarantor.  This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Buyer and its respective successors and assigns.

 

14.       Notices.  Notices by the Buyer to the Guarantor may be given by mail,
or by telecopy transmission, addressed to the Guarantor at the “Address for
Notices” specified below its name on the signature page hereof and shall be
effective as set forth below.

 

15.       Jurisdiction.

 

(a)         THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6

--------------------------------------------------------------------------------


 

(B)       GUARANTOR HEREBY WAIVES TRIAL BY JURY.  GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR
PROCEEDING.  GUARANTOR HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE
TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS.

 

16.       Integration.  This Guaranty represents the agreement of the Guarantor
with respect to the subject matter hereof and there are no promises or
representations by the Buyer or the Guarantor relative to the subject matter
hereof not reflected herein. This Guaranty amends and restates in its entirety
the Original Guaranty and is given as a continuation, rearrangement and
extension, and not a novation, release or satisfaction of the Original
Guaranty.  The issuance and delivery of this Guaranty is in substitution for the
Original Guaranty.

 

17.       Acknowledgments.  Guarantor hereby acknowledges that:

 

(a)         Guarantor has been advised by counsel in the negotiation, execution
and delivery of this Guaranty;

 

(b)         the Buyer does not have any fiduciary relationship to the Guarantor,
and the relationship between the Buyer and the Guarantor is solely that of
surety and creditor; and

 

(c)          no joint venture exists between the Buyer and the Guarantor or
among the Buyer, the Seller and the Guarantor.

 

 

 

[Signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

Gleacher & Company, Inc., as Guarantor

 

 

 

 

 

By:

/s/ John Griff

 

 

Name:

John Griff

 

 

Title:

Chief Operating Officer

 

 

 

Address for Notices

 

 

 

Gleacher & Company, Inc.

 

Attn: General Counsel

 

1290 Avenue of the Americas

 

New York, New York 10104

 

 

Signature Page to the Guaranty

 

--------------------------------------------------------------------------------
